Exhibit 10.1

 

[image_001.jpg]

 

  

 [Date]

 

[ Name and address ]

  

 

RE:           MOF II CARRIED INTEREST BONUSES

 

Dear [                         ],

 

The purpose of this letter agreement (the "MOF II Carried Interest Bonus
Agreement" or "Agreement") is to document the terms and conditions under which
you will be eligible to receive from Medley Capital LLC (the "Company"), in
addition to any other compensation to which you may be entitled, with effect
from [ Date ], certain incentive cash bonuses tied to the performance of Medley
Opportunity Fund II LP (the "MOF II Carried Interest Bonuses”).

 

A.           MOF II Carried Interest Bonuses. You will receive from the Company
cash bonuses equal to [ ]% of Carried Interest received by or on behalf of MOF
II GP LLC (“MOF II GP”) as general partner of Medley Opportunity Fund II LP in
accordance with the terms and conditions of the Third Amended & Restated Limited
Partnership Agreement of Medley Opportunity Fund II LP, dated June 13, 2012
(“MOF II LPA”). For purposes of this Agreement, Carried Interest shall have the
meaning attributed to such term in the MOF II LPA.

 

B.           Conditions. In all cases, payment of amounts in respect of the MOF
II Carried Interest Bonuses are conditioned upon:

 

a.           Your continued employment with the Company; your right to continue
to receive MOF II Carried Interest Bonuses shall cease automatically upon
termination of your employment for any reason; and

 

b.           The absence of any material breach, Cause or other Detrimental
Activity by you under that certain Confidentiality, Non-Interference, and
Invention Assignment Agreement dated [ ], between you and Medley Management
Inc., as may be amended, modified or updated from time to time (the
“Confidentiality, Non-Interference, and Invention Assignment Agreement”).

 

C.           Timing. MOF II Carried Interest Bonuses shall be paid to you with
the next regular payroll cycle following each distribution (other than tax
distributions up to the Tax Distribution Amount) made by MOF II GP to Medley LLC
and its other members of Distributable Cash attributable to Carried Interest
received from Medley Opportunity Fund II LP.

 

D.           Clawback. The MOF II Carried Interest Bonuses paid by the Company
to you are subject in all respects to the Clawback provisions set forth in the
MOF II LPA (including but not limited to sections 10.4(c) and (e) thereof) as if
you were an equity owner in MOF II GP LLC and you agree that the Company may
require you to return the MOF II Carried Interest Bonuses in respect of Medley
Opportunity Fund II LP to the extent MOF II GP LLC or its equity owners are
required to return or offset Carried Interest payments in order to comply with
such provisions.



 



 

 



280 Park Avenue, 6th Floor East   600 Montgomery Street, 35th Floor New York, NY
10017   San Francisco, CA 94111 Tel:  212.759.0777   Tel: 415.568.2760 Fax:
212.759.0091   Fax:  415.358.5514



 



   

 



 

[image_002.jpg] 



March 17, 2016

 

E.           Miscellaneous.

 

1.           Taxes/Withholding. The Company shall withhold such amounts from any
MOF II Carried Interest Payments consistent with applicable tax laws and
regulations of the relevant jurisdictions. In the event that changes in tax
laws, or tax law determinations or rulings result in a material adverse change
in the tax treatment of these payments by us or to you, we agree to negotiate in
good faith regarding an appropriate amendment to this Agreement which is
reasonably necessary and appropriate to mitigate any negative or unintended tax
consequences.

 

2.           Disputes. If any questions should arise with respect to the
operation of this Agreement that are not specifically provided for in this
Agreement, or with respect to the interpretation of this Agreement or the tax
treatment of the payments to be made hereunder, the Company will make a final
determination with respect to any such questions and interpret this letter in
good faith and its determination and interpretation so made shall be formal and
binding on all parties.

 

3.           Employment Term. Nothing in this Agreement is intended to create or
imply a fixed term of employment, guarantee of continued employment or otherwise
change the at-will nature of your employment. Either you or the Company may
terminate your employment at any time and for any reason, with or without cause,
including, without limitation, as the term Cause is defined above, and with or
without notice.

 

4.           Section 409A.  This Agreement is intended to comply with or to be
exempt from Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder and this Agreement shall be interpreted consistently with
such intent. 

 



  Medley Capital LLC     a Delaware limited liability company                
BY:                                                                             
        Name:           Title:  

           

 

Agreed and Accepted this [________________]

  

__________________________

Name: [                                       ]

 

 



 2 

 